 III the Matter of COMFORT SPRING CORPORATIONandUNITED FURNI-TURE WORKERS OF AMERICA, LOCAL 75, C. I. O.Case No.5-CA-238.-DecidedJune 8, 1950DECISION AND ORDEROn January 24, 1950, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Intermediate Report and a-supporting brief, the Union filed a reply brief, and the Respondent:subsequently filed a brief in reply to the Union's brief.The Board1has reviewed the rulings of the Trial Examiner at-the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) of the Act by refusing to bargain with the Union,which, following a consent election, was formally certified by theRegional Director for the Fifth Region on August 28, 1949.TheRespondent contends that it has no duty to bargain because theUnion, which we had administratively found to be in compliancewith Section 9 (f), (g), and (h) of the Act, is not in fact in compli-ance.The Respondent excepts to the Trial Examiner's refusal to.admit evidence bearing on the question of compliance, and arguesthis point at length in its briefs.We have recently reiterated our views on this subject inSunbeamCoi°porationa,.2In that case, as in the present one, the validity of a-Board certification was attacked on the grounds : (1) That non-Com-munist affidavits had not been filed by certain individuals who, al-'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, the:Board has delegated its powers in conection with this proceeding to a three-member panel'[Chairman Herzog and Members Houston and Murdock].2 89 NLRB 469..90 NLRB No. 28.173 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough not designated as officers, allegedly exercised the functionsof officers in the union; and (2) that the non-Communist affidavits ofother officers in the union were perjured. In that case we said:In advancing this contention the Employer would, in effect,have us overrule our earlier Decisions, in which we have held thatthe determination of compliance is an administrative matter notlitigable by the parties, that the Board will not go behind theaffidavits identifying the officers of. a labor organization to deter-mine the truth thereof, and that it was the intention of Congress,in enacting Section 9 (h), that the filing of affidavits be suffi-cient for the Board's purposes, all questions of perjury withrespect to such affidavits being within the province of the Depart-ment of Justice.We find nothing in this record to cause us toalter our previous expressed opinions on these matters. [Citingcases.]The facts of the present case are no better warrant for a departurefrom our previous policies.The Respondent's contention that theaffidavit of Max Perlow is perjured has already been considered anddisposed of by the Board in another case.3We have independentlyinvestigated the Respondent's contention that Max Weinstein is anofficer of the Union who should be required to file a non-Communistaffidavit, and have found that Weinstein is not an officer of the Union.Under these circumstances, we are not persuaded that any exceptionshould be made for the Respondent by allowing it to introduce evi-dence relating to a matter which we have uniformly stated is notlitigable.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Comfort Spring Corpora-tion, Baltimore, Maryland, its officers, agents, successors, and assigns,shall:1.Cease and desist from refusing to bargain collectively withUnited Furniture Workers of America, Local 75, C. I. 0., as theexclusive representative of all its production and maintenance em-ployees, excluding office and clerical employees, professional employ-ees, sales personnel, guards, and supervisors, in respect to rates of pay,wages, hours of employment, and other conditions of employment.2.Take the following affirmative action which the Board finds isrequired to effectuate the policies of the Act :3American Seating Company,85 NLRB 269.._,_^ COMFORT SPRING CORPORATION175(a)Upon request, bargain collectively with United FurnitureWorkers of America, Local 75, C. I. 0., as the exclusive representativeof all its production and maintenance employees, excluding office andclerical employees, professional employees, sales personnel, guards,and supervisors, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement;(b)Post at its plant in Baltimore, Maryland, copies of the noticeattached hereto, marked "Appendix A".4Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by the Respondent or its representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany othermaterial;(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with UNITEDFURNITURE WORKERS OF AMERICA, LOCAL 75, C. 1.0.,withrespectto rates of pay, wages, hours of employment, or other conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees, excluding office andclericalemployees,professional employees,salespersonnel,guards, and supervisors.COMFORT SPRING CORPORATION,Employer.By-----------------------------------Dated--------------------(Representative)(Title)In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted in the notice, before the words."ADecision and Order"the words, "ADecree of the United States Court of Appeals enforcing." 176DECISIONS OF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTGeorge L. Weasler, Esq.,for the General Counsel.Joseph Allen, Esq.,of Baltimore, Md., for the Respondent.Harry Weinstock, Esq.,andMarlin Raphael, Esq.,ofWeinstock and Tauber,New York, N. Y., for the Union.STATEMENT OF TIIE CASEUpon a charge filed on September 23, 1049, by United Furniture Workers ofAmerica, Local 75, C. I. 0., herein called the Union, the General Counsel of theNational Labor Relations Board,' by the Regional Director for the Fifth Region(Baltimore,Maryland), issued a complaint, dated October 25, 1949, againstComfort Spring Corporation, Baltimore, Maryland, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section S (a) (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act, as amendedby Public Law 101, 80th Congress, Chapter 120, 1st Session (61 Stat. 136), hereincalled the Act.Copies of the charge. complaint, and notice of hearing wereduly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondent on or about September 15, 1949, and at all times thereafterdown to the date of the issuance of the complaint, refused to bargain collectivelywith the Union as the exclusive bargaining representative of the Respondent'semployees within an appropriate bargaining unit, although the Board on August29, 1949, had certified the Union as statutory representative of the employees forthe purpose of collective bargaining.'The complaint alleged that by the fore-going conduct the Respondent engaged in unfair labor practices within themeaning of Section 8 (a) (1) and(5) of the Act.Thereafter on November 4, 1949, the Respondent filed its answer, in which italleged in substance: (1) That the Board is without jurisdiction, competence, orauthority to issue the complaint against the Respondent for the followingreasons: (a) That the officers of the Union, particularly the officers of Local75, had failed to comply with Section 9 (h) of the Act; (b) that the affidavit ofMax Perlow,' secretary-treasurer of the International Union, filed with the Boardin accordance with the provisions of Section 9 (h) of the Act was in fact an"obvious sham" and was filed only for the technical purpose of permitting theUnion to use the facilities of the Board, and that under such circumstances theUnion has not actually complied with the spirit and intent of Section 9 (h) ofthe Act, and hence the Board is without jurisdiction to issue a complaintagainstthe Respondent, and to conduct a hearing thereon ; and (c) that upon informationand belief of the Respondent the Union had failed to comply with Section 9 (g)of the Act; (2) (a) the answer admits its corporate structure and that it is'The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel, and the National Labor Relations Board is referred to as the Board.2Comfort Spring Corporation,Case No. 5-RM-32.3The Respondent based its allegation against Perlow on an article appearing in the NewYork Times, June 6, 1949.At the hearing herein the Respondent offered in evidence thearticle referred to.It was rejected by the undersigned on the grounds that it was irrelevent,incompetent,and immaterial,and ordered it placed in the rejected exhibit file. COMFORT SPRING CORPORATION177engaged in interstate commerce within the meaning of the Act; (b) the appro-priateness of the bargaining unit as set forth in the complaint; (c) that amajority of its employees selected the Union as its bargaining representative inan election conducted by the Board on August 19, 1949; and (d) that it refusedto bargain with the Union after its certification by the Board; (3) but deniesthat by so doing it violated Section S (a) (1) and (5) of the Act.Pursuant to notice, a hearing was held on November 29, 1.949, at Baltimore,Maryland, before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel, the Union, and the Respondent wererepresented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the opening of the hearing the General Counsel offered in evidence as partof the formal papers, a motion filed by the Union to strike that portion of theanswer which alleges that the Board is without jurisdiction to either issue the.complaint herein or to conduct a hearing based thereon because the chargingUnion was not in compliance with Section 9 (f), (g), and (h) of the Act. Themotion was admitted in evidence wdithout objection.The undersigned then per-mitted all parties to state their respective positions as regards the merits of theissues raised by the motion to strike.After argument on the motion was hadthe undersigned granted it in all its branches on the grounds that the issuesraised by the answer in this regard were Matters for administrative determina-tion and not litigable by the parties.'After the motion to strike was disposedof the General Counsel then referred to the undersigned petitions to revoke sub-poenas issued prior to the hearing herein by the Regional Director for the FifthRegion at the request of the Respondent to the following individuals; (1) Asubpoenadukes tccwnadirected to the Honorable Maurice J. Tobin, Secretary ofLabor or any ofli::ial or employee of the Department having custody of the docu-ments required to be filed under Sections 9 (f) and (g) of the At and to producethose which were filed by the Union prior to October 28, 1949; (2) a subpoenaducestecumdirected to John A. Penello, Regional Director for the Fifth Regionall affidavits filed by the officers of t:he Union with the Board prior to October25, 1949, in accordance with Section 9 (h) of the Act; (3) a subpoena directedtoMax Perlow, secretary-treasurer of the Union; (4) a subpoena directed toMax Weinstock; and (5) a subpoenaduces tccuiladirected to John W. Schwartz,president of Local 75 of the Union, to produce certain documents relative to theUnion's membership, constitution, and bylaws, and other papers and documentsin hispossession which are required to be filed with the Secretary of Labor underthe provisions of Section 9 (f) and (g) of the Act. The undersigned grantedthe petitions to revoke subpoenas as to all parties to whom they were directed,onthe grounds that the evidence which the Respondent desired to adduce fromthe individuals subpoened or have produced on thedeuces tecumsubpoena werematters for administrative determination and not litigable by the parties andfor the further reason that they did not in any manner relate to any natterunder.investigotion or in question in the proceeding as required by Section 203.31of the board Rules and Regulations.After the parties had rested their respective cases, the General Counsel filedwith the undersigned proposed findings of fact and conclusions of law basedthereon and then moved that the undersigned render his decision from the'See AmericanSeating Company,Cases Nos. 7-RC-520, 7-RC-521. and 7-RC-525, andauthorities cited therein;Shawnee Milling Company,Case No. 16-C-1479.90 3847-5l.-vol. 0,,013 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDbench prior to the closing of the hearing. The motion was denied by theundersigned.On December 7, 1949, counsel for the Respondent filed with the undersigned amotion to reopen the hearing for the purpose of receiving testimony previouslyrejected by the undersigned at said hearing, and for the further purpose ofhaving him reconsider his rulings on the granting of certain motions at saidhearing to revoke subpoenas.Thereafter on December 12, 1949, counsel for theUnion filed with the undersigned objections to the granting of the motion toreopen.Counsel for the Respondent in his motion to reopen cited as authorityfor his action in this regard Section 1.02.13 (e) of the Board Rules and Regula-tionswhich was added thereto on December 2, 1949. The undersigned afterconsidering the Respondent's contention in this regard reached the conclusionthat this section was not applicable to the issues involved herein, and deniedthe motion to reopen in all its branches on December 29, 1949.At the close of the hearing a motion by.the General Counsel to conform thepleadings to the proof in respect to minor matters such as names, dates, and thelike was granted'.Upon conclusion of the hearing all parties were advised that they might argueorally before the undersigned concerning their respective positions, and werealso advised as to their right to file proposed findings of fact and conclusions oflaw, with briefs in support thereof.None availed themselves of this opportunity.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt the hearing herein the parties stipulated that Comfort Spring Corporationis a Maryland corporation engaged in the manufacture of bedding and uphol-stered springs at its plant at Baltimore, Maryland.During the year 1948, theRespondent purchased supplies and raw materials valued in excess of $100,000,of which over 50 percent was shipped to the Respondent's Baltimore, Maryland,plant from points and places outside the State of Maryland.During this sameperiod the Respondent sold finished products valued in excess of $100,000, ofwhich over 50 percent was sold and shipped to points and places outside theState of Maryland from its Baltimore, Maryland, plant.Upon the foregoing stipulated facts the undersigned finds that the Respondentis engaged in interstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 75, C. I. 0., is a labororganizationwithin themeaning of Section 2,subsection(5) of the Act.III.THE UNFAIR LABOR PRACTICESSequence of material eventsUpon a petition duly filed, the Board conducted a consent electionby secretballot among the Respondent's employees in the foregoingappropriate uniton or about August 19, 1949:5 '.l'he findings of fact set forthin this sectionof the Reportwere stipulated by the partieelit the hearing. COMFORT SPRINGCORPORATION179All production and maintenance employees but excluding office and clericalemployees, professional employees, sales personnel, guards, and all super-visory employees constitute a unit appropriate for collective bargainingwithin the meaning of Section 9 (b) of the Act.As a result of the election a majority of the Respondent's employees in theabove-described appropriate unit selected the Union as their representative forthe purpose of collective bargaining with the Respondent.The Union wasformally certified as such by the Regional Director for the Fifth Region onAugust 29, 1949.On August 24, 1949, the Union by letter requested the Respondent to bargaincollectively with it as the exclusive bargaining representative of the Respond-ent's employees in the above-described appropriate unit as regards rates of pay,hours of employment,-and other conditions of employment.On September 15,1949, the Respondent by its attorney, Joseph Allen, wrote the Union followingletter :HARRY WEINSTOCK, ESQ., ,150 Nassau Street, New York, New York.-DEAR SIR : This will confirm telegram sent to you today as follows :"APPOINTMENT RE COMFORT SPRING CORPORATION FORFRIDAY CANCELLED LETTER FOLLOWS"After further consideration we have decided that we will not negotiatewith the United Furniture Workers of America as the bargaining repre-sentative of our employees.We take this position because it is our opinion that despite the affidavitfiled by Max Perlow, the International Union has not complied with thelaw.We therefore believe that we should have a determination of the NationalLabor Relations Board on this question. If it should finally be determinedthat we are obliged to bargain with you and an order is issued to thateffect, we shall of course comply.Very truly yours,(Signed)Joseph Allen,JOSEPH ALLEN,Attorney for Comfort Spring Corporation.The Respondent admits that it has at all times material herein refused tobargain with the Union as the exclusive bargaining representative of its employ-ees.Its sole defense is, as indicated above, that the Union is not in fact in'fullcompliance with Section 9 (f), (g), and (h) of the Act.ConclusionAs indicated above the Respondent admits that it has and does now refuseto bargain with the Union because it is convinced that it is under no legal obli-gation to do so. It predicates its position in this regard on the theory that theUnion and several of its officers are not in full compliance with Section 9 (f),(g), and (h) of the Act.This is the sole issue involved herein.The Respondentmakes no contention that the Union has lost its majority ; that the consentelection held by the Board on August 19, 1949, was improperly conducted ; orthat the unit is inappropriate.Hence its defense is dependent upon the inter-pretation by the Board and the courts of the effects of Section 9 (f), (g), and (h)of the Act in similar situations. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is nothing new or novel about the issues involved herein. It has beenraised before in numerous cases.The Board has consistently held that compli-ance with Section 9 (f), (g), and (h) is an administrative matter and notlitigable by the parties.'The position of the Respondent is similar to that ofthe Respondent in theCraddock-Terry Shoe Corporationcase, 78 NLRB 842.In that case the Board held as follows :The Respondent further contends that the persons who were the officersof the Union prior to January 20, 1948, were unable or unwilling to executethe affidavits required by Section 9 (h) and that as a consequence, on orabout that date, they conducted a referendum among the members of theUnion on a proposed change in its constitution so as to provide for only twonational officers, who alone thereafter filed the required affidavits, althoughother former officers continued inde factostatus.The Respondent allegesthat this referendum was undertaken with' the intent of circumventing theprovisions of Section 9 (h). It urges that the Board reopen the record forthe purpose of receiving evidence to this effect, which it claims will showthat the Union is not in compliance.The contentions made by the Respondent illustrate the possibility tinderexisting law that unions, by abolishing offices under their constitutions butassigning identical duties to officials who shall no longer be denominated as"officers," may frustrate the Congressional intent to drive Communists frompositions of leadership in the labor movement.As the Board reads thestatute, however, these considerations cannot properly, deter it from process-ing a case when the statutory requirements have been met.The provisions of Section 9 (h) require only that there shall. be on filewith the Board affidavits executed by each officer.The Board additionallyrequires an affidavit identifying the officers of the labor organization involved(Section 203.13 (b) (1), National Labor Relations Board Rules and Regh-lations, Series 5).In the instant case there is on file. an affidavit identifyingthe officers of the Union, and non-Communist affidavits signed by each officerso identified.It is not the purpose of the statute to require the Board toinvestigate the authenticity or truth of the affidavits which have been filed.Persons desiring to establish falsification or fraud have recourse to theDepartment of Justice for a prosecution tinder Section 35 (a) of the CriminalCode.The evidence sought to be adduced under this allegation is accord-ingly immaterial.In view of the foregoing the undersigned is convinced and finds that the Re-spondent's contention herein in justification of its refusal to bargain with theUnion is without merit.Moreover the Board had administratively found thatthe Union was in compliance with Section 9 (f), (g), and (h) of the Act priorto the holding of the consent election among the Respondent's employees on orabout August 19, 1949.Clearly the undersigned is in no position to disturb theBoard's finding in this regard.'On all of the foregoing and the entire record, the undersigned concludes andfinds that from on or about September 15, 1949, and at all times thereafter, theRespondent has refused to bargain in good faith with the Union as the exclusiverepresentative of its employees in the appropriate unit, and thereby interferedwith its employees in the exercise of the rights guaranteed them in Section 7 ofthe Act, and thus violative of Section S (a) (5) and (1) of the Act.See footnote 4,supra.Case No. 5-RM-32. COMFORT SPRING CORPORATIONIV. THE EFFECT OF THE UNFAIR LABOR PIIACTICES UPON COMMERCE181The activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE, REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices,. itwill be iecoumended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having, found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of. its employees in an appropriate unit,the undersigned will recommend that the Respondent, upon request, bargaincollectively with the Union.Because of the basis of the Respondent's refusal to bargain, as indicated inthe facts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be ant:icipaied from the Respondent's conduct in thepast, the undersigned will not recommend that the Respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto.-effectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from-the unfair labor practices found and from inany manner interfering with the efforts of the Union to bargain collectivelywith it.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.United Furniture Workers of America, Local 75, C. I. 0., is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees but excluding office and clericalemployees, professional employees, sales personnel, guards, and all supervisoryemployees constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.United Furniture Workers of America, Local 75, C. I. 0., was at all timesmaterial herein, and now is, the exclusive representative of all the employees inthe above-described appropriate unit, for the purpose of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on September 15, 1949, and at all times thereafter to bargaincollectively with United Furniture Workers, Local 75, C. I. 0., as the exclusiverepresentative of all its employees in the appropriate unit, the Respondent hasengaged and is engaging in unfair labor practices, within the meaning of SectionS (a) (5) of the Act.5.By the aforesaid refusal to bargain, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and has thereby engaged in. and is engaging in unfairlabor practices, within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices. affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, andupon the entire record of the case, the undersigned recommends that the Re-spondent, Comfort Spring Corporation, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Furniture Workers, Local75, C. I. 0., as the exclusive representative of all production and maintenanceemployees but excluding office and clerical employees, professional employees,sales personnel, . guards, and all supervisory employees, in respect to rates ofpay, wages, hours of employment, and other conditions of employment ;(b) In any manner interfering with the efforts of United Furniture Workersof America, C. I. 0., to bargain collectively with it on behalf of the employeesin the aforesaid appropriate unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with United Furniture Workers ofAmerica, C. I. 0., as the exclusive representative of all production and main-tenance employees, but excluding office and clerical employees, professional em-ployees, and all supervisory employees, in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement;(b)Post at its plant in Baltimore, Maryland, copies of the notice attachedhereto,marked Appendix A. Copies of said notice, to be -furnished by theRegional Director for the Fifth Region, shall, after being duly signed by theRespondent or its representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Fifth Region, in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington, 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies, upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement ofexceptions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties.Statements of exceptions and briefs shall designate byprecise citation the portions of the record relied upon and shall be legibly printedor mimeographed, and if mimeographed shall be double spaced.Proof of serviceon the other parties of all papers filed with the Board shall be promptly madeas required by Section 203.85.As further provided in said Section 203.46 shouldany party desire permission to argue orally before the Board, request therefor COMFORT SPRING CORPORATION183must be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 24th day of January 1950.JAMES A. SHAW,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with United Furniture Workersof America, Local 75, C. I. 0., as the exclusive representative of :All production and maintenance employees but excluding office and clericalemployees, professional employees, sales personnel, guards, and all super-visory employees, and if an understanding is reached, embody such under-standing in a signed agreement.WE WILL NOT in any manner interfere with the efforts of the above-namedunion to bargain with us, or refuse to bargain with said union as the ex-clusive representative of the employees in the bargaining unit set forth above.COMFORT SPRING CORPORATION,Employer.Dated -------------------------- By -----------------------------------(Representative)(Title)This noticemustremain posted for sixty(60) days from the date hereof, andmust not be altered, defaced,or covered by any other material.